                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI`I

                                )
 Ghary David Won,               )
                                )
       Plaintiff,               )
                                )
       v.                       ) Civ. No. 18-00381 ACK-RLP
                                )
 Nelnet Servicing, LLC,         )
                                )
       Defendant.               )
                                )
                                )


     ORDER GRANTING DEFENDANT NELNET SERVICING, LLC’S MOTION TO
           DISMISS, OR ALTERNATIVELY, FOR SUMMARY JUDGMENT

            For the reasons discussed below, Defendant Nelnet

Servicing, LLC’s Motion to Dismiss, or Alternatively, for

Summary Judgment, ECF No. 13, is hereby GRANTED.

                        PROCEDURAL BACKGROUND

            On October 4, 2018, Plaintiff Ghary David Won

(“Plaintiff Won”) filed a Complaint against Defendants Experian

Information Solutions, Inc. (“Defendant Experian”) and Nelnet

Servicing, LLC 1/ (“Defendant Nelnet”) for violations of the Fair


1/Defendant Nelnet notes that Nelnet, Inc. was improperly named
in Plaintiff Won’s Complaint and that Nelnet Servicing, LLC is
the proper defendant in this case. Motion at 1. The Court
issued a minute order on March 27, 2019, in which it directed
Defendant Nelnet to file an explanation about this discrepancy
so that the Court could correct the record. ECF No. 39.
Defendant Nelnet responded on March 28, 2019 and stated that
Nelnet Servicing, LLC is the proper defendant. ECF No. 40.
Defendant Nelnet also stated that Nelnet Servicing, LLC
acknowledges and accepts service of the Complaint and the


                                  1
Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.        ECF No.

1.   On November 14, 2018, Defendant Nelnet filed a Motion to

Dismiss Complaint or, Alternatively, for Summary Judgment

(“Motion”).   ECF No. 13.    After being prompted by the Court,

Defendant Nelnet filed a Concise Statement of Facts (“Def. CSF”)

on December 19, 2018. 2/    ECF No. 20.   On that same date,

Defendant Nelnet filed a Request for Judicial Notice, ECF No.

21, requesting that the Court take judicial notice of Exhibits

A-D submitted concurrently with its Motion, and Exhibit E

submitted concurrently with its Request for Judicial Notice.

           The Court set a hearing on Defendant Nelnet’s Motion

for February 5, 2019.      On January 7, 2019, Plaintiff Won filed a

Consent Motion to Continue Hearing, ECF No. 22, in which he

sought a 30-day continuance of the hearing in order to

effectively utilize Defendant Nelnet’s discovery responses,




Court’s jurisdiction over it. On April 9, 2019, the Court
entered an order and stipulation in which the parties agreed to
substitute Nelnet Servicing, LLC for Nelnet, Inc. as the proper
party defendant and dismissed Nelnet, Inc. without prejudice.
ECF No. 42.
2/ On December 14, 2018, the Court issued a minute order, ECF No.

18, noting that Defendant Nelnet failed to file a concise
statement of facts contemporaneously with its Motion in
accordance with Local Rule 56.1(a) of the Local Rules of
Practice for the United States District Court for the District
of Hawai`i (“Local Rules”). The Court directed Defendant Nelnet
to consult the Local Rules and to file a concise statement of
facts in support of its Motion.


                                    2
which were due on January 7, 2019.     The Court continued the

hearing until April 1, 2019.     ECF No. 23.

          On February 25, 2019, Plaintiff Won filed a Motion for

Entry of an Agreed Order Dismissing Defendant Experian, which

Defendant Nelnet did not oppose. ECF No. 29.      Counsels for

Plaintiff Won and Defendant Experian stated that Plaintiff Won

had settled his claims against Defendant Experian (Counts I

through IV of the Complaint) and asked the Court to dismiss

those claims with prejudice.     The Court did so in an order dated

March 4, 2019.   ECF No. 30.   The remaining claims (Counts V

through VII of the Complaint) are asserted solely against

Defendant Nelnet and are the subject of this Order.

          On March 11, 2019, Plaintiff Won filed his Memorandum

in Opposition to Defendant Nelnet’s Motion (“Opposition”), ECF

No. 31, Concise Statement of Facts in Opposition (“Pl. CSF”),

ECF No. 32, and an Objection to Defendant Nelnet’s Request for

Judicial Notice.   ECF No. 33.    On March 18, 2019, Defendant

Nelnet filed its Reply.   ECF No. 36.

          After reviewing the parties’ filings, the Court issued

a minute order on March 18, 2019 in which it directed the

parties to resubmit copies of their CSFs because the CSFs failed

to comply with the Local Rules.     ECF No. 35.   The parties




                                   3
attached their declarations and evidentiary exhibits 3 to their

memoranda in support of and in opposition to Defendant Nelnet’s

Motion rather than to their CSFs as Local Rule 56.1(h) requires.

Defendant Nelnet submitted its corrected CSF, ECF No. 37, on

March 19, 2019, and Plaintiff Won submitted his corrected CSF,

ECF No. 38, on that same date.   The Court held a hearing on

Defendant Nelnet’s Motion on Monday, April 1, 2019 at 11:00 a.m.

                        FACTUAL BACKGROUND

           The undisputed facts of this case are as follows.      In

October 2012, Plaintiff Won executed a Master Promissory Note

(“MPN”) for a federal direct student loan under the William D.

Ford Federal Direct Loan Program through the United States

Department of Education (“DOE”).       Pl. CSF ¶ 11; Ex. 4, ECF No.

38-4.   The loan was serviced by Defendant Nelnet.      Def. CSF ¶ 5;

Pl. CSF ¶ 5; Pl. Ex. 2, ECF No. 38-2.       Beginning in August 2014,

Plaintiff Won fell behind on his student loan payments.       Def.

CSF ¶ 1; Pl. CSF ¶ 1; Won Decl., Pl. Ex. 5, ECF No. 38-5, ¶ 2-3.

Plaintiff Won failed to make payments on his loan from August




3/The Court notes that Plaintiff Won did not file a declaration
or any other evidence authenticating the exhibits attached to
his CSF. Unauthenticated documents cannot be considered in a
motion for summary judgment. Orr v. Bank of Am., NT & SA, 285
F.3d 764, 773-74 (9th Cir. 2002). However, at the hearing held
on April 1, 2019, the parties stipulated to the authenticity of
the exhibits attached to Plaintiff Won’s CSF.


                                   4
2014 through December 2016.    Id.       At some point thereafter,

Plaintiff Won defaulted on his loan. 4/

           On December 31, 2016, Plaintiff Won entered into a

rehabilitation agreement with the DOE through its authorized

agent, GC Services Limited Partnership (“GC Services”).         Def.

CSF ¶ 2; Pl. CSF ¶ 2; Pl. Ex. 1, ECF No. 38-1.         The

rehabilitation agreement states that when the loan is

rehabilitated and transferred to a new loan servicer “[DOE] will

request that credit reporting agencies remove the record of

default on the rehabilitated loan[].”         Pl. Ex. 1 at p. 3.

Plaintiff Won’s loan was successfully rehabilitated in July

2017.   Def. CSF ¶ 4; Pl. CSF ¶ 4; Pl. Ex. 2.        In a letter dated

August 2, 2017 confirming that the loan had been rehabilitated,

GC Services stated that “[t]he [DOE] will report the loan[] to

the credit reporting agencies to reflect a current status, and

the [DOE] will no longer report the loan[] as in default

status.”   Pl. Ex. 2.   Servicing of the loan was subsequently

transferred from Defendant Nelnet to Navient, another loan

servicer, on or about August 2, 2017.         Def. CSF ¶ 5; Pl. CSF ¶

5; Pl. Ex. 2.

           On September 22, 2017 Plaintiff Won sent a letter to

Defendant Nelnet and requested that it remove the record of


4/Nothing in the record indicates when, precisely, Plaintiff
Won’s loan was determined to be in default.


                                     5
default from his credit history in accordance with the terms of

the rehabilitation agreement.   Pl. CSF ¶ 22; Pl. Ex. 6, ECF No.

38-6.   On September 27, 2017, Defendant Nelnet responded to

Plaintiff Won’s first inquiry with a letter stating that no

adjustments to Plaintiff Won’s credit history were required, and

that the default would remain on his credit report for seven

years from the date of default.   Pl. CSF No. ¶ 23; Pl. Ex. 8.

Notwithstanding this letter, Defendant Nelnet sent an Automated

Universal Data (“AUD”) form to the credit reporting agencies

(“CRAs”) indicating that the loan was transferred to another

servicer, current, and reflected a “0” balance.     Def. CSF ¶ 6;

Def. Ex. A, ECF No. 13-3; Pl. CSF ¶ 6.

           On October 1, 2017, Plaintiff Won sent a second letter

to Defendant Nelnet acknowledging that it changed the status of

the loan but arguing that the rehabilitation agreement also

required removal of the record of default from his credit

history.   Pl. CSF ¶ 22; Pl. Ex. 7, ECF No. 38-7.    Defendant

Nelnet responded on October 6, 2017 with a letter identical to

the one it sent on September 27, 2017.   Pl. CSF ¶ 23; Pl. Ex. 9,

ECF No. 38-9.




                                  6
          Plaintiff Won next sent dispute letters to three CRAs—

Equifax, Experian, and TransUnion. 5/    6/   Pl. CSF ¶ 24; Pl. Ex.

10, ECF No. 38-10; Def. CSF ¶¶ 7-9; Def. Ex. B, ECF No. 13-4;

Def. Ex. C, ECF No. 13-5; Def. Ex. D, ECF No. 13-6.       The dispute

letter to Equifax explains that pursuant to the rehabilitation

agreement and 34 C.F.R. § 682.405(b)(3), “Department of

Education/Nelnet was required to remove any record of default

related to the loan.” 7/   Pl. Ex. 10.    The dispute letter also

asks Equifax to “contact the Department of Education/Nelnet so


5/ Plaintiff Won’s dispute letter to Equifax is dated January 31,
2018. Pl. CSF ¶ 24; Pl. Ex. 10. Plaintiff Won did not submit
evidence of his letters to Experian and TransUnion.
6/ The Court notes that on May 18, 2018, Plaintiff Won filed suit

against Equifax and TransUnion. Won v. Equifax Information
Solutions, LLC, et al., Civ. No. 18-00186 ACK-RLP (D. Haw.
2018). Plaintiff Won’s complaint against Equifax and TransUnion
concerned the same underlying dispute as that of the instant
lawsuit. Plaintiff Won settled his claims against the
defendants, and the parties stipulated to a dismissal with
prejudice on September 27, 2018. Exactly one week later on
October 4, 2018, Plaintiff Won filed the instant lawsuit.
7/ Plaintiff Won’s CSF states that his dispute letters explained

that “removal of the missed payments was required by both the
express terms of his rehabilitation agreement, as well as
federal law pursuant to 34 C.F.R. § 682.405(b)(3).” Pl. CSF ¶
25. The Court, having reviewed Plaintiff Won’s dispute letter,
notes that he did not explain that removal of the missed
payments was required; instead, he explained only that the
“record of default” needed to be removed. See Pl. Ex. 10.
Additionally, the Court notes that Plaintiff Won apparently did
not attach a copy of the rehabilitation agreement to his dispute
letter. Moreover, his loan is not governed by 34 C.F.R. §
682.405(b)(3). 34 C.F.R. § 682 governs the Federal Family
Education Loan Program, while 34 C.F.R. § 685 governs the
William D. Ford Federal Direct Loan Program. Plaintiff Won’s
MPN indicates that his student loan was issued under the William
D. Ford Federal Direct Loan Program. See Pl. Ex. 4.


                                  7
that they can confirm [Plaintiff Won] completed the

rehabilitation agreement.”    Pl. Ex. 10.   The CRAs then

transmitted Plaintiff Won’s dispute notices to Defendant Nelnet

via automated credit dispute verification (“ACDV”) forms. 8/    Def.

Exs. B, C, D; Pl. CSF ¶ 26.   Defendant Nelnet sent responses via

ACDV forms to Experian, Equifax, and TransUnion on February 14,

2018, March 19, 2018, and March 22, 2018, respectively.     Def.

CSF ¶¶ 7, 8, 9; Def. Exs. B, C, D; Pl. CSF ¶¶ 7, 8, 9.      The ACDV

form responses each confirmed that Plaintiff Won’s loan had been

transferred to a new servicer and that the account was current

with a “0” account balance.   Def. CSF ¶¶ 7, 8, 9; Def. Exs. B,

C, D; Pl. CSF ¶¶ 7, 8, 9.

          Plaintiff Won received the results of Equifax’s

reinvestigation 9/ on February 15, 2018.    Pl. Ex. 3, ECF No. 38-3.

The results indicate that his student loan account was closed in

July 2015; the status is “Pays As Agreed;” the balance amount is

reported as “$0;” and the account history indicates past due

payments for each month from October 2014 through June 2015.

Pl. Ex. 3.


8/ The ACDV forms indicate that Defendant Nelnet received three
notices of disputes as follows: the first from Experian on
February 12, 2018, Def. Ex. B; the second from Equifax on March
16, 2018, Def. Ex. C; and the third from TransUnion on March 19,
2018, Def. Ex. D.
9/ Section 1681i obligates CRAs to conduct “reinvestigations”

when a consumer files a dispute with the CRA. 15 U.S.C. §
1681i(a).


                                  8
          Plaintiff Won then filed suit against Defendant Nelnet

alleging that it did not comply with § 1681s-2(b) of the FCRA.

See Compl.   Plaintiff Won argues that because his loan was

successfully rehabilitated, the rehabilitation agreement

requires Defendant Nelnet to remove all of the default

information from his credit report including the past due

payment notifications for the months of October 2014 through

June 2015.   Defendant Nelnet argues that it is only required to

change the “default” status of Plaintiff Won’s student loan, and

that the rehabilitation agreement does not require it to remove

past due payment notifications leading up to the default.

          With these facts and the parties’ dispute in mind, the

Court will now address Defendant Nelnet’s Motion.

                        STANDARD OF REVIEW

          Defendant Nelnet has asked the Court to dismiss

Plaintiff Won’s Complaint with prejudice or, alternatively, to

grant summary judgment in its favor.   Federal Rule of Civil

Procedure 12(d) provides that on a motion under Rule 12(b)(6)

where “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for

summary judgment under Rule 56.   All parties must be given a

reasonable opportunity to present all the material that is

pertinent to the motion.”   Fed. R. Civ. P. 12(d); see also

Carter v. Stanton, 405 U.S. 669, 671 (1972) (per curiam).     Both


                                  9
parties have submitted CSFs and various extrinsic evidentiary

documents that the Court has considered.    Accordingly, the Court

will treat Defendant Nelnet’s Motion as one for summary

judgment.    See Hamilton Materials, Inc. v. Down Chem. Corp., 494

F.3d 1203, 1207 (9th Cir. 2007).

            Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(a).   Rule 56(a)

mandates summary judgment “against a party who fails to make a

showing sufficient to establish the existence of an element

essential to the party’s case, and on which that party will bear

the burden of proof at trial.”    Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Broussard v. Univ. of Cal., 192

F.3d 1252, 1258 (9th Cir. 1999).

            “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

(9th Cir. 2004).    “When the moving party has carried its burden

under Rule 56[(a)] its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts


                                 10
[and] come forward with specific facts showing that there is a

genuine issue for trial.”   Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586–87 (1986) (citation and internal

quotation marks omitted); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48 (1986) (stating that a party cannot

“rest upon the mere allegations or denials of his pleading” in

opposing summary judgment).

          “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248).    When considering the evidence on a

motion for summary judgment, the court must draw all reasonable

inferences on behalf of the nonmoving party.   Matsushita Elec.

Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

that “the evidence of [the nonmovant] is to be believed, and all

justifiable inferences are to be drawn in his favor” (internal

citation and quotation omitted)).

                              DISCUSSION

          Prior to considering Defendant Nelnet’s Motion, the

Court first addresses its Request for Judicial Notice and

Plaintiff Won’s Objection thereto.


                                  11
I.   Request for Judicial Notice

          Federal Rule of Evidence 201 allows the Court to take

judicial notice of an adjudicative fact not generally subject to

“reasonable dispute,” either because it is “generally known

within the territorial jurisdiction of the trial court” or it is

“capable of accurate and ready determination by resort to

sources whose accuracy cannot be reasonably questioned.”      Fed.

R. Evid. 201.    In addition, the Court may take judicial notice

of “matters of public record,” but not facts that may be

“subject to reasonable dispute.”      Lee v. City of Los Angeles,

250 F.3d 668, 689 (9th Cir. 2001).

          Defendant Nelnet asks the Court to take judicial

notice of Exhibits A-D to the Declaration of Jill Warner, ECF

No. 13-2, Defendant Nelnet’s Custodian of Records, filed on

November 14, 2018 in support of Defendant Nelnet’s Motion.

Request at 2.    Exhibits A-D include the AUD form and three ACDV

forms Defendant Nelnet submitted to the CRAs regarding Plaintiff

Won’s account.    Plaintiff Won does not oppose this request,

Objection at 2, so it is hereby GRANTED as to Exhibits A-D.

          Defendant Nelnet also asks the Court to take judicial

notice of Exhibit E, ECF No. 21-2, to the Declaration of Timothy

H. Irons, ECF No. 21-1, defense counsel, filed concurrently with

the Request on December 19, 2018.      Request at 2.   Exhibit E is a

page on DOE’s Federal Student Aid website titled “Getting Out of


                                 12
Default,” which is publicly accessible, 10/ that provides guidance

about the DOE’s loan rehabilitation program.      See Def. Ex. E.

“[A] court can take judicial notice of public records and

government documents available from reliable sources on the

Internet, such as websites run by governmental agencies.”        U.S.

ex rel. Modglin v. DJO Global, Inc., 48 F. Supp. 3d 1362, 1381

(C.D. Cal. 2014) (citing Daniels-Hall v. Nat’l Educ. Ass’n, 629

F.3d 992, 999 (9th Cir. 2010)).

          Plaintiff Won objects to this request solely because

Defendant Nelnet did not file Exhibit E concurrently with its

Motion, having filed it only after the Court prompted Defendant

Nelnet to file a CSF.    Objection at 2.    Plaintiff Won also

argues that the Court should ignore any argument in Defendant

Nelnet’s Reply regarding Exhibit E pursuant to Local Rule

7.4(d), id., which requires the Court to disregard any argument

raised for the first time in a reply.      While Plaintiff Won

correctly recites the relevant rule,    Exhibit E was filed on

December 19, 2018, almost three months before Plaintiff Won

filed his Opposition on March 11, 2019.      Indeed, Plaintiff Won

has raised arguments concerning the webpage in his Opposition.

Opposition at 24-26.    Accordingly, the Court finds that




10/See Federal Student Aid, United States Department of
Education, available at https://studentaid.ed.gov/sa/repay-
loans/default/get-out (last visited Mar. 28, 2019).


                                  13
Plaintiff Won is not prejudiced if it takes judicial notice of

Exhibit E, so Defendant Nelnet’s request is hereby GRANTED as to

Exhibit E.

II.   FCRA Statutory Framework

             Plaintiff Won alleges that Defendant Nelnet violated

various duties set forth in § 1681s-2(b) of the FCRA.      First, he

alleges that Defendant Nelnet failed to investigate and correct

the information he disputed to the CRAs.      Second, he alleges

that Defendant Nelnet failed to report back to the CRAs that he

continued to dispute the accuracy of his student loan account.

           The FCRA exists “to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect

consumer privacy.”    Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,

52 (2007).    To achieve this goal, § 1681s-2 imposes certain

duties on sources of consumer credit information, termed

“furnishers,” that provide credit information to CRAs.      Gorman

v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009).

           Section 1681s-2 outlines two categories of furnisher

responsibilities.    Section 1681s-2(a) concerns the duty of

furnishers to provide accurate information to CRAs, while §

1681s-2(b) establishes what a furnisher is required to do upon

receiving notice from a CRA that a consumer has filed a dispute

with a CRA.    15 U.S.C. § 1681s-2.    The § 1681s-2(a) duties are




                                  14
only enforceable by federal or state agencies.     Gorman, 584 F.3d

at 1154 (citing 15 U.S.C. § 1681s-2(c) and (d)).

          Section 1681s-2(b) enumerates five furnisher duties

that are triggered when a furnisher receives notice from a CRA

that a consumer has filed a dispute with the CRA about

information in the consumer’s credit report. 11/   Gorman, 584 F.3d

at 1154 (citing 15 U.S.C. § 1681s-2(b)(1) and Nelson v. Chase

Manhattan Mortgage Corp., 282 F.3d 1057, 1059-60 (9th Cir.

2002)).   Section 1681s-2(b) provides that after receiving notice

of a dispute from a CRA, the furnisher shall:

          (A) conduct an investigation with respect to
          the disputed information;
          (B) review all relevant information provided
          by the [CRA] pursuant to section 1681i(a)(2)
          of this title;
          (C) report the results of the investigation
          to the [CRA];
          (D) if the investigation finds that the
          information is incomplete or inaccurate,
          report those results to all other [CRAs] to
          which the person furnished the information
          and that compile and maintain files on
          consumers on a nationwide basis; and
          (E) if an item of information disputed by a
          consumer is found to be inaccurate or
          incomplete or cannot be verified after any
          reinvestigation under paragraph (1), for
          purposes of reporting to a [CRA] only, as
          appropriate, based on the results of the
          reinvestigation promptly—
          (i) modify that item of information;
          (ii) delete that item of information; or

11/When a CRA receives a consumer’s dispute, the CRA is required
to provide a notice of the dispute and all relevant information
about the dispute to the appropriate furnisher. 15 U.S.C. §
1681i(a)(2).


                                15
            (iii) permanently block the reporting of
            that information.

 15 U.S.C. § 1681s-2(b)(1)(A)-(E).      “[T]hese duties arise only

 after the furnisher receives notice of [a] dispute from a CRA;

 notice of a dispute received directly from the consumer does not

 trigger furnishers’ duties under subsection (b).”      Gorman, 584

 F.3d at 1154 (citing 15 U.S.C. § 1681s-2(b)(1) and Nelson, 282

 F.3d at 1059-60).

            Sections 1681n and 1681o of the FCRA create a private

 right of action for willful or negligent noncompliance with the

 FCRA’s requirements.   See id. (citing Nelson, 282 F.3d at 1059).

 The private right of action against furnishers is limited to

 violations of § 1681s-2(b).     15 U.S.C. § 1681s-2(c); see also

 Gorman, 584 F.3d at 1154.

III.   Defendant Nelnet’s Motion

            Defendant Nelnet argues that Plaintiff Won’s claim

 fails because he has not shown that the student loan information

 Defendant Nelnet furnished to the CRAs was inaccurate or

 misleading.   Motion at 8-12.    Plaintiff Won disagrees, arguing

 that Defendant Nelnet’s continued reporting of the October 2014

 through June 2015 payments as past due, even after Plaintiff Won

 successfully rehabilitated his loan, is inaccurate.      The Ninth

 Circuit has never expressly held that a plaintiff must make a

 showing of inaccurate reporting in order to prevail on a



                                   16
§ 1681s-2(b) claim against a furnisher defendant.     Accordingly,

the Court must determine whether Plaintiff Won is required to

establish that Defendant Nelnet’s reporting was inaccurate.

      A.   Inaccuracy Requirement

           The Ninth Circuit requires a plaintiff suing a CRA

under § 1681i of the FCRA to make “a prima facie showing of

inaccurate reporting.”    Carvalho v. Equifax Information Servs.,

LLC, 629 F.3d 876, 890 (9th Cir. 2010) (citing Dennis v. BEH-1,

LLC, 520 F.3d 1066, 1069 (9th Cir. 2008)). 12/   In the Ninth

Circuit, “an item on a credit report can be ‘incomplete or

inaccurate’ . . . ‘because it is patently incorrect, or because

it is misleading in such a way and to such an extent that it can

be expected to adversely affect credit decisions.’”    Id. (citing

Gorman, 584 F.3d at 1163).   However, § 1681i only applies to

CRAs—not to furnishers.   Nevertheless, several district courts

in the Ninth Circuit have dismissed § 1681s-2(b) claims against

furnishers because the plaintiff did not plausibly allege




12/In Carvalho, the Ninth Circuit interpreted the California
Consumer Credit Reporting Agencies Act (“CCRAA”) and held that a
claim brought under the CCRAA against a CRA requires a plaintiff
to show that credit information was inaccurate. 629 F.3d at
890. Although Carvalho required the Ninth Circuit to interpret
the CCRAA, which is substantially based on the FCRA, the court
discussed in great detail the requirement that a plaintiff suing
a CRA under § 1681i of the FCRA must show that an actual
inaccuracy exists. See id. at 890-91. The Ninth Circuit first
required plaintiffs to make a “prima facie showing of inaccurate
reporting” in suits against CRAs in Dennis. 520 F.3d at 1069.


                                 17
inaccurate reporting.   See, e.g., O’Connor v. Capital One, N.A.,

Case No.: CV 14-00177-KAW, 2014 WL 2215965, at *6 (N.D. Cal. May

29, 2014); Mortimer v. JP Morgan Chase Bank, N.A., No. C 12-1936

CW, 2012 WL 3155563, at *3 (N.D. Cal. Aug. 2, 2012); Middleton

v. Plus Four, Inc., No. 2:13-cv-01421-GMN-GWF, 2014 WL 910351,

at *3 (D. Nev. Mar. 7, 2014).

          The First Circuit has addressed this issue and has

held that, as in a claim against a CRA under § 1681i, a

plaintiff is required to establish inaccurate reporting in order

to prevail on a § 1681s-2(b) claim against a furnisher.   See

Chiang, 595 F.3d 26, 37-38; see also DeAndrade v. TransUnion

LLC, 523 F.3d 61, 67 (1st Cir. 2008) (requiring a showing of

inaccurate reporting in claims against CRAs under § 1681i).     In

Chiang, the First Circuit found it inconsistent for plaintiffs

to bear a weightier burden in suits against CRAs than in suits

against furnishers, and that the FCRA’s text and purpose of

protecting against inaccurate credit information supported a

requirement for plaintiffs to show actual inaccuracy in suits

against furnishers.   Id.

          Several courts in the Central District of California

have explicitly adopted the analysis of the First Circuit and

granted defendants’ motions for summary judgment where the

plaintiffs failed to establish that the furnisher defendants

reported inaccurate or incomplete credit information.   See


                                18
Hernandez v. Dietech Fin., LLC, CV 17-4294 GW (JEMx), 2019 WL

856406, at *15 (C.D. Cal. Feb. 1, 2019); Molina v. Synchrony

Bank/Walmart, Case No. EDCV 17–1464 JGB (JEMx), 2018 WL 2721903,

at *4 (C.D. Cal. Apr. 17, 2018); Scharer v. OneWest Bank, FSB,

Case No. CV 13-80 DSF (AGRx), 2014 WL 12558124, at *5 (C.D. Cal.

Sept. 8, 2014).    Although the Ninth Circuit has never so held

that § 1681s-2(b) requires a showing of actual inaccuracy, the

Ninth Circuit cited Chiang favorably in Carvalho.    629 F.3d at

890 (citing Chiang, 595 F.3d at 37, for “deeming the term

‘inaccurate’ in section 1681i(a) to be ‘essentially the same’ as

the term ‘incomplete or inaccurate’ in section 1681s-2(b)).

          For the foregoing reasons, the Court concludes that to

survive a furnisher defendant’s motion for summary judgment on a

§ 1681s-2(b) claim, a plaintiff must establish that the

furnisher defendant reported incomplete or inaccurate

information.    As the First Circuit noted in Chiang, the Court

emphasizes that “a plaintiff’s required showing is factual

inaccuracy, rather than the existence of disputed legal

questions.”    595 F.3d at 38 (citing DeAndrade, 523 F.3d at 67

(emphasis in original)).    To survive summary judgment, the

plaintiff is “required to present evidence of actual

inaccuracies in his account that an alternative investigation

might have uncovered.”    Id. at 41.




                                 19
           Accordingly, the Court must determine whether

Plaintiff Won has established that the loan information

Defendant Nelnet furnished to the CRAs was factually inaccurate

or incomplete.   For the reasons that follow, the Court finds

that Plaintiff Won has failed to establish that Defendant Nelnet

reported inaccurate or incomplete credit information and,

therefore, his § 1681s-2(b) claims fail as a matter of law.

      B.   Whether Plaintiff Won Has Made a Prima Facie Showing
           of Inaccurate or Incomplete Reporting

           The parties do not dispute that Plaintiff Won’s

payments on his student loan were delinquent for each month from

October 2014 through June 2015 as the results of Equifax’s

reinvestigation indicate. 13/   See Pl. Ex. 3 at p. 4.   Defendant

Nelnet accordingly argues that because the accuracy of the past

due payments on Plaintiff Won’s loan are not in dispute, his

claims fail as a matter of law.

           Defendant Nelnet elaborates on this argument in its

Reply and directs the Court to several § 1681s-2(b) cases from

courts in the Northern District of California in which

plaintiffs disputed delinquent payments that were reported to

CRAs during the pendency of the plaintiffs’ bankruptcies.      Reply


13/Specifically, the results of Equifax’s reinvestigation
indicate that the loan was 90-119 days past due in October 2014,
120-149 days past due in November 2014, 150-179 days past due in
December 2014, and 180 or more days past due in each month from
January 2015 through June 2015. Pl. Ex. 3 at p. 3.


                                  20
at 9-10; see Mortimer v. Bank of Am., N.A., No. C-12-01959 JCS,

2013 WL 1501452 at *11 (N.D. Cal. Apr. 10, 2013); Mortimer v. JP

Morgan Chase Bank, N.A., No. C 12-1936 CW, 2012 WL 3155563, at

*4 (N.D. Cal. Aug. 2, 2012); Giovanni v. Bank of Am., N.A., No.

C. 12-02530 LB, 2013 WL 1663335, at *5 (N.D. Cal. Apr. 17,

2013).

          In one of those cases, the court determined that 11

U.S.C. § 362 (the bankruptcy code) does not bar a furnisher from

reporting past due payments while a bankruptcy petition is

pending and, therefore, that the plaintiff failed to allege that

the defendant reported inaccurate or misleading information for

purposes of an FCRA claim.   JP Morgan Chase Bank, N.A., 2012 WL

3155563, at *3 (“[w]hile it might be good policy in light of the

goals of bankruptcy protection to bar reporting of late payments

while a bankruptcy petition is pending, neither the bankruptcy

code nor the FCRA does so”).   The court went on to hold that

because the plaintiffs did not allege that the furnishers

reported inaccurate information in the first instance or after

the investigation, the plaintiffs failed to state a claim under

the FCRA for failure to investigate or failure to report the

investigation results to the CRAs. 14/   Id.


14/In several similar cases, the plaintiffs argued that the
effect of a bankruptcy discharge rendered delinquent payments
that the furnisher reported during the pendency of the
bankruptcy retroactively inaccurate. Giovanni, 2013 WL 1663335,


                                 21
          Plaintiff Won does not argue that he was timely in

making payments on his student loan—thus, it is undisputed the

initial reporting of the past due payments was accurate.

Instead, Plaintiff Won argues that upon successfully

rehabilitating his loan, the rehabilitation agreement required

Defendant Nelnet to remove the past due payments from his credit

report.   He thus alleges that because Defendant Nelnet continues

to report the past due payments, Defendant Nelnet is furnishing

factually inaccurate credit information to the CRAs in violation

of § 1681s-2(b).   In order to determine whether Plaintiff Won’s

assertion is correct, the Court must resolve the principal

dispute in this case—that is, whether the rehabilitation

agreement requires Defendant Nelnet to cease reporting the

payment delinquencies for the months of October 2014 through

June 2015.

     C.   Whether the Rehabilitation Agreement Requires
          Defendant Nelnet to Cease Reporting Past Due Payments

          The parties both argue that the terms of the

rehabilitation agreement, the MPN, the relevant federal




at *6; Bank of Am., N.A., 2013 WL 1501452 at *10. In those
cases, the courts determined that a bankruptcy discharge acts
only as a bar to a creditor’s right to enforce a debt, and that
nothing in the bankruptcy code prohibits a furnisher from
continuing to report prior delinquencies after the debt has been
discharged. Id. Thus, the courts held that the reporting was
accurate for purposes of the FCRA. Id.


                                22
regulations, and the guidance on the DOE’s Federal Student Aid

website support their positions.

             Contract terms are interpreted according to their

plain, ordinary, and accepted sense in common speech.      Hawaiian

Ass’n of Seventh-Day Adventists v. Wong, 130 Haw. 36, 45, 305

P.3d 452, 461 (Haw. 2013) (citation omitted).      A contract is

ambiguous when its terms are reasonably susceptible to more than

one meaning.     Id.   The parol evidence rule precludes the use of

extrinsic evidence to vary or contradict the terms of an

unambiguous and integrated contract.     Id.

        i.     The Rehabilitation Agreement

             Paragraph 10 of the rehabilitation agreement’s terms

and conditions states that after the loan is rehabilitated and

transferred to a new loan servicer, “[DOE] will request that the

credit reporting agencies remove the record of default on the

rehabilitated loan[].”     Pl. Ex. 1 at p. 3.   The rehabilitation

agreement does not define “record of default,” and the parties’

principal dispute involves the meaning of this phrase.      The

Court has reviewed the rehabilitation agreement in its entirety

and finds that the phrase “record of default” is ambiguous.        In

addition, the rehabilitation agreement does not contain an

integration clause.     Thus the parol evidence rule does not bar

the Court from looking to extrinsic evidence in order to resolve

the ambiguity.     See Wong, 130 Haw. at 45, 305 P.3d at 461.


                                   23
              The parties both argue that the terms of the MPN and

the federal regulations support their conflicting constructions

of the phrase “record of default.”      Accordingly, the Court will

consider the MPN and the relevant federal regulations.

        ii.     The MPN and 34 C.F.R. § 685

           Section E of the MPN (“Terms and Conditions”) states

that the MPN is to be interpreted in accordance with the Higher

Education Act of 1965, 20 U.S.C. § 1070 et seq, and the DOE

regulations promulgated thereunder.     Pl. Ex. 4 at p. 2.   The DOE

regulations concerning the William D. Ford Federal Direct Loan

Program are found at 34 C.F.R. § 685.

           a.      Definition of “Default”

           “Default” is not expressly defined in the MPN;

however, the MPN states that “[t]he following events will

constitute a default on my loan: (1) I do not pay the entire

unpaid balance of the loan after [DOE] has exercised its option

under [the acceleration provision]; (2) I do not make

installment payments when due, provided my failure has persisted

for at least 270 days; or (3) I do not comply with other terms

of the loan, and [DOE] reasonably concludes that I no longer

intend to honor my repayment obligation.”     Plaintiff Won argues

that a “default” as defined in the MPN occurs automatically when

a borrower fails to pay for at least 270 days.     Opposition at

17.   Defendant Nelnet counters that the last clause of this


                                   24
definition indicates that a default is not automatic and that it

requires a determination by the DOE.   Reply at 7.

          The Court agrees with Plaintiff Won that the

punctuation in the MPN evidences an intent that only the third

default event requires the DOE to reasonably conclude that the

borrower no longer intends to honor its repayment obligation.

However, the federal regulations, which govern the

interpretation of the MPN, support Defendant Nelnet’s

interpretation.   34 C.F.R. § 685.102 governs “Definitions” under

the William D. Ford Federal Direct Loan Program.     The

regulations define “default” as “[t]he failure of a borrower and

endorser, if any, to make an installment payment when due, or to

meet other terms of the promissory note, if the Secretary finds

it reasonable to conclude that the borrower and endorser, if

any, no longer intend to honor the obligation to repay, provided

that this failure persists for 270 days.”   34 C.F.R. §

685.102(b).

          Thus the regulations require a finding by the DOE that

a loan is in default.   The regulations are bolstered by

Paragraph 19 of the Borrower’s Rights and Responsibilities

Statement in the MPN, which requires the DOE to provide the

borrower with 30 days’ notice to resume making payments on a

defaulted loan before reporting the default to the CRAs.   Pl.

Ex. 4 at p. 6.


                                25
          Based upon its reading of the MPN and the DOE

regulations governing the MPN, the Court finds that a “default”

does not occur automatically.   Rather, a “default” must be

declared by the DOE, and the DOE must provide the borrower with

30 days’ notice before reporting the default to the CRAs.     Case

law supports the Court’s position regarding defaults.    See,

e.g., Poynter v. U.S., 474 Fed. Appx. 495, 497 (9th Cir. 2012)

(recognizing that failure to notify the lender of a change in

enrollment status could constitute a default on student loans,

but that “the promissory notes contemplate that default is

declared by the lender”).

          b.    Delinquency versus Default

          Plaintiff Won next argues that Paragraph 19 of the

Borrower’s Rights and Responsibilities Statement in the MPN

indicates default information includes more than just the status

of the loan.   Opposition at 19.    Paragraph 19 reads as follows:

          19. Consumer reporting agency notification.
          We will report information about your loan
          to national consumer reporting agencies.
          This information will include the
          disbursement dates, amount, and repayment
          status of your loan (for example, whether
          you are current or delinquent in making
          payments). Your loan will be identified as
          an education loan.

          If you default on a loan, we will also
          report this to national consumer reporting
          agencies. We will notify you at least 30
          days in advance that we plan to report
          default information to a consumer reporting


                                   26
          agency unless you resume making payments on
          the loan within 30 days. You will be given
          a chance to ask for a review of the debt
          before we report it.

Pl. Ex. 4 at p. 6 (emphasis added).

          The Court finds that the plain language of Paragraph

19 indicates that the MPN contemplates delinquent payments and

defaults as two distinct concepts.    This construction comports

with the Court’s earlier finding that a default does not occur

automatically.   While a default requires the DOE to provide the

borrower with 30 days’ notice before reporting the default

information to the CRAs, the loan’s repayment status (which

includes delinquent payments) is reported to the CRAs without

notice to the borrower.

          Paragraph 19 of the MPN’s expressly distinguishes

between delinquent payments and default information.    While the

rehabilitation agreement contemplates the removal of the “record

of default” from the borrower’s credit history, it does not

contemplate removal of delinquencies.   Thus, reading the

rehabilitation agreement in conjunction with the MPN supports a

finding that Defendant Nelnet was not required to remove the

payment delinquencies from Plaintiff Won’s credit history after

Plaintiff Won successfully rehabilitated his loan.




                                27
          c.   Federal Regulations Concerning Rehabilitation

          The DOE regulations that govern the loan

rehabilitation program for William D. Ford Federal Direct Loan

Program are found at 34 C.F.R. § 685.211(f).    The regulations

provide that “[i]f a defaulted loan is rehabilitated, the

Secretary instructs any consumer reporting agency to which the

default was reported to remove the default from the borrower’s

credit history.”   34 C.F.R. § 685.211(f)(8).   Another

regulation, however, states that “[t]he written rehabilitation

agreement informs the borrower of the effects of having the loan

rehabilitated (e.g., removal of the record of default from the

borrower’s credit history and return to normal repayment)”.     34

C.F.R. § 685.211(f)(1)(iv).

          The latter regulation provides an example of the

effect of a successful rehabilitation.   The example notes the

removal of the record of default and return to normal repayment.

Here, the rehabilitation agreement expressly provides for the

removal of the record of default, but it does not provide for

return to normal repayment.   See Pl. Ex. 1 at p. 3.   As the

Court already noted, Plaintiff Won’s MPN distinguishes between

repayment status—which includes delinquent payments—and default.

See Pl. Ex. 4 at p. 6.

          The Court thus concludes that the rehabilitation

agreement, the MPN, and 34 C.F.R. § 685.211(f) support a finding


                                28
that Defendant Nelnet was not required to cease reporting the

delinquent payments to the CRAs upon Plaintiff Won’s successful

rehabilitation of his student loan.

           iii.    Guidance on the DOE’s Federal Student Aid Website

            “An agency’s interpretation of its own regulations is

‘controlling’ unless ‘plainly erroneous or inconsistent with the

regulation.”      Chae v. SLM Corp., 593 F.3d 936, 948 (9th Cir.

2010) (citing Auer v. Robbins, 519 U.S. 4452, 461 (1997)).      Auer

deference is warranted only when the language of the regulation

is ambiguous.      Christopher v. SmithKline Beecham Corp., 635 F.3d

383, 392 (9th Cir. 2011) (citing Christensen v. Harris Cty., 529

U.S. 576, 588 (2000)). 15/

            34 C.F.R. § 685.211(f)(8) describes the effect of a

successful loan rehabilitation—that is, the DOE will instruct

the CRAs to “remove the default” from the borrower’s credit

history.    34 C.F.R. § 685.211(f)(1)(iv), on the other hand,

provides that the written rehabilitation agreement informs the

borrower of the effects of a successful loan rehabilitation, and

provides as an example “removal of the record of default from

the borrower’s credit history and return to normal repayment.”


15/Conversely, if an agency’s regulations are unambiguous,
courts simply apply the regulations as written and any agency
interpretation “is merely ‘entitled to respect’ to the extent
the interpretation has the ‘power to persuade’ the court.”
Christopher, 635 F.3d at 392 (quoting Christensen, 529 U.S. at
587).


                                   29
Given the lack of clarity in the regulations as to the effect of

a successful loan rehabilitation, the Court finds that the

regulations are ambiguous and that it is appropriate to consider

the DOE’s Federal Student Aid website to assist the Court with

interpreting the regulations.

          The DOE’s Federal Student Aid website constitutes an

interpretation of the DOE’s regulations and provides information

about the DOE’s rehabilitation program and the distinction

between a delinquency and default.   The website features a page

titled “Understanding Delinquency and Default.” 16/   The page

states that a loan becomes delinquent the first day after a

borrower misses a payment, and that if a borrower’s loan

continues to be delinquent, the loan may go into default.    See

Federal Student Aid, United States Department of Education,

http://studentaid.ed.gov/sa/repay-loans/default (last visited

Mar. 28, 2019).   This information supports the Court’s findings

that a default is not automatic, and that a delinquency and

default are two distinct events.




16/Neither party asked the Court to take judicial notice of this
particular webpage. However, under Federal Rule of Evidence
201(c)(1), the Court “may take judicial notice on its own,” and
as the Court noted supra, the Court may take judicial notice of
information available on websites run by governmental agencies.
U.S. ex rel. Modglin, 48 F. Supp. 3d at 1381 (citing Daniels-
Hall, 629 F.3d at 999). Accordingly, the Court takes judicial
notice of the “Understanding Delinquency and Default” webpage on
the DOE’s Federal Student Aid website.


                                30
          Another page of the DOE’s Federal Student Aid website

is titled “Getting Out of Default,” which the Court took

judicial notice of supra.   Critically, that page indicates that

even after a defaulted loan has been rehabilitated and the

record of default has been removed, the borrower’s “credit

history will still show late payments” that were reported by the

borrower’s loan holder before the loan went into default.    See

Federal Student Aid, United States Department of Education,

http://studentaid.ed.gov/sa/repay-loans/default/get-out (last

visited Mar. 28, 2019).   The page also states that late payments

“will remain on [the borrower’s] credit report for seven years

from when they were first reported.” 17/   See id.

          Plaintiff Won argues that because he failed to make

payments entirely for the months of October 2014 through June

2015, those payments are not “late payments” as the DOE’s

Federal Student Aid website contemplates.    Opposition at 25.

This argument fails because common sense dictates that a payment

never made is still a late payment. 18/




17/ The Court notes that this policy is consistent with the
section of the FCRA that requires CRAs to cease reporting
certain adverse items of information after seven years. See 15
U.S.C. § 1681c(a)(5).
18/ The Court notes that it appears clear that the delinquencies

should continue to be reported, and that failure to report the
delinquencies could mislead potential creditors about a
borrower’s creditworthiness.


                                 31
            For the foregoing reasons, the Court finds that the

guidance on the DOE’s Federal Student Aid website lends

additional support to its conclusion that Defendant Nelnet is

reporting accurate information about Plaintiff Won’s loan.

Plaintiff Won has thus failed to establish that Defendant Nelnet

furnished inaccurate or incomplete information to CRAs for

purposes of his § 1681s-2(b) claims, and his claims fail as a

matter of law.

     D.     Additional Arguments

            Defendant Nelnet argues that even if it reported

inaccurate information, its investigations were reasonable

within the meaning of § 1681s-2(b).     A furnisher is obligated to

conduct a “reasonable” investigation when it receives notice of

a dispute from a CRA.    Gorman, 584 F.3d at 1157.

            The Court finds that it need not address the question

of whether Defendant Nelnet’s investigations were reasonable

because the information that it reported was accurate and

complete.    See Scharer, 2014 WL 12558124, at *6 (finding that,

as a predicate to liability, a plaintiff alleging unreasonable

investigation under § 1681s-2(b) must establish the existence of

inaccurate or incomplete information).

            Defendant Nelnet further argues that Plaintiff Won has

failed to adequately allege damages and, therefore, the

Complaint should be dismissed on that basis.    As with Defendant


                                   32
Nelnet’s argument regarding the reasonableness of its

investigation, the Court need not address the damages argument

because the Court has determined that Defendant Nelnet’s

reporting was accurate.

                                 CONCLUSION

            For the foregoing reasons, the Court concludes that

Plaintiff Won has failed to establish a genuine issue of

material fact as to the accuracy or completeness of the student

loan information that Defendant Nelnet furnished to the CRAs.

Accordingly, Plaintiff Won’s § 1681s-2(b) claims must fail, and

Defendant Nelnet is entitled to judgment as a matter of law.

Defendant Nelnet’s Motion is hereby GRANTED.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, April 9, 2019.




                               ________________________________
                               Alan C. Kay
                               Sr. United States District Judge




Won v. Nelnet Servicing, LLC, Civ. No. 18-00381 ACK-RLP, Order Granting
Defendant Nelnet Servicing, LLC’s Motion to Dismiss, or Alternatively, for
Summary Judgment




                                     33
